DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the wording chosen by Applicant to describe the cleaning part (“a state in which the cleaning part has stopped at the detection position”) suggests that the cleaning part is capable of moving independently from the system’s main movement mechanism. However, the housing has stopped at the detection position.” No new matter may be added.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more preferentially” in claim 3 is a relative term which renders the claim indefinite. The term “more preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4, it is unclear what portion of the system the position information is stored in. A storage part is claimed; however, the formatting which Applicant has chosen implies that the storage part and the control part storing the position information are entirely separate limitations, with no indication of where the position information is stored (see claim 2 for an example of said formatting; Applicant claims a “human detecting sensor” and further narrows a limitation of the independent claim, keeping both elements separate through the choice of formatting).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over published US patent application US20120223216A1 ("Flaherty") in view of published US patent application US20180196430A1 ("Sakurai").
Regarding claim 1, Flaherty discloses:
A self-propelled pathogen detection device, comprising: a housing; [0005] (“Exemplary versions of the invention generally relate to a self-propelled system for sterilizing surfaces which may utilize a multi-axis two-dimension mobile robotic platform housing one or more high-intensity UV light sources as the eradication technology for the sterilization of infectious bacterial and virus strains on floors, exercise mats, and other surfaces.”)
a detection part for detecting a pathogen; [0131] (“The Front 11 of the Main Body 20 of the Sterilization system 10 has the main Sensors 90 which are used to detect the presence of Biological Contaminants 137 and guide the Sterilization system 10 to the proper location to utilize its Main UV Lighting Components 60 to eradicate the Biological Contaminants 137.”)
a movement mechanism for moving the housing; [0131] (“The Sterilization system 10 via the Computer core 58, as seen in the exploded view in FIG. 3, utilizes the data from the Sensors 90 to drive the Wheels 40 on the Bottom Surface 21 of the Main Body 20 of the Sterilization system 10 so that the Main UV Lighting Components 60 on the Bottom Surface 21 of the Main Body 20 can be activated to 
and wherein the detection part is capable of detecting the pathogen in the target region. [0007] (“Such illumination/fluorescence/change in appearance could be detected using the sterilization system's integral photonic sensors (or other sensors) and the navigation system can be programmed (in one of various on-board program modes) to seek out these illuminated areas and cleanse them of their infectious bacterial and virus strains.”)
Sakurai discloses:
a position acquirement part for acquiring position information representing a current position of the housing in a space; [0047] (“The own-position detection unit 50 obtains information about the current position of the image forming apparatus 18 detected by the sensor 35.”)
and a control part, in operation, which determines a target region in the space on the basis of traffic line information on a person in the space; [0056] (“Specifically, the route determination unit 56 determines a travel route up to the destination point on the basis of information about the current position of the image forming apparatus 18 detected by the own-position detection unit 50, information about an obstacle detected by the obstacle detection unit 51, the state of the person present around the destination point recognized by the person recognition unit 52, the face recognition unit 53, and the line-of-sight recognition unit 54 and inferred by the estimation unit 55, and travel route information, a map of an office 58 (see FIG. 5), and information about the installation position of, for example, the PC 10a received from the server 12.”)
and controls the movement mechanism to move the housing in the target region on the basis of the position information; [0057] (“The movement controller 57 performs control for movement along the travel route determined by the route determination unit 56.”)

It would have been obvious for one of ordinary skill in the art to combine the autonomous pathogen detection unit disclosed by Flaherty with the control method disclosed by Sakurai. The addition of the control method augments the pathogen detection and cleaning unit by enabling it to select its next destination based on the presence or absence of individuals in a certain space, rather than following a pre-set path. This improves the capabilities of the detection unit by allowing it to independently target areas which may have higher concentrations of pathogens, without a user’s input being necessary.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty and Sakurai as applied to claim 1 above, and further in view of published Japanese patent application JP2014168824A ("Kitade").
Regarding claim 2, as discussed above, Flaherty and Sakurai disclose each limitation of claim 1. However, they do not disclose a mechanism by which the presence of a person may be detected, or specify any components to be included in the traffic line information. Kitade discloses:
a human detecting sensor for detecting presence or absence of the person while the housing moves in the space; [0034] (“A central control unit 10 detects the position of an arbitrarily moving person by a LRF12a,12b every fixed time (e.g., 1 seconds) and stores the detected position as a moving locus.”) 
wherein the traffic line information on the person includes the number of times that the presence of the person has been detected by the human detecting sensor in each of a plurality of unit regions in a case where the space is divided into the plurality of the unit regions. [0071] (“First, the amount of traffic of people going through a space can be calculated by counting the number of times a person has passed for a predetermined time (e.g., 5 hours) T in each grid of a grid map.”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures of Kitade with the pathogen detection device disclosed by Flaherty and Sakurai. Further specifying the traffic line information which the device gathers by including the number of times a person has been detected in a specific region of space improves the capability of a pathogen detection device, as it will be able to track how many people have been in a particular area over a period of time – as opposed to attempting to clean around large numbers of people in real time, flitting back and forth between different areas. The human detecting sensor further gives the device the capability to execute this function.
Regarding claim 4, as discussed above, Flaherty, Sakurai, and Kitade disclose each limitation of claim 2. However, Flaherty and Sakurai do not disclose the location in which the information on the person detection is stored. Kitade further discloses:
a storage part, wherein the control part stores the position information when the presence of the person is detected with the human detecting sensor as person detection position information; [0038] (“A memory 18, a display 20, an input device 22, and a communication LAN board 24 are connected to the processor 16, and a moving locus database ( DB:Database ) 28 is also connected thereto.”)
[0042] (“The moving locus DB 28 stores a moving locus of a person detected by the LRF 12.”)
	and the control part updates the traffic line information on the person on the basis of the person detection position information. [0034] (“A central control unit 10 detects the position of an arbitrarily moving person by a LRF 12a,12b every fixed time (e.g., 1 seconds) and stores the detected position as a moving locus… A person whose position is detected in the space is given a person ID in the detected order. For example, the first detected person is given an ID "001" and the next detected person is given an ID "002".”)
	It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 2 with the storage part and information updating mechanism found in Kitade. Keeping a running count on the number of times a person has been detected in a space would be impossible without the capability to store that running count somewhere. Updating the pathogen detection device’s view of an individual with the information about their position further enriches the information available to the device, allowing it to make better decisions.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Sakurai, and Kitade as applied to claim 2 above, and further in view of published US patent application US20180194006A1 ("Gu").
Regarding claim 3, as discussed above, Flaherty, Sakurai, and Kitade disclose each limitation of claim 2. However, they do not disclose the application of the traffic line information to the cleaning device’s operations. Gu further discloses:
	wherein the control part selects more preferentially, as the target region, the unit regions that have a greater number of times that the presence of the person has been detected by the human detecting sensor. [0049] (“[I]f the foot-traffic volume of an area (e.g., a public place) is smaller than the first foot-traffic threshold or the time period for collecting foot-traffic information is shorter than the first duration threshold, the probability for initiating a cleaning task is 0. Both the second foot-traffic threshold and the second duration threshold set a value that a cleaning task is a must, or the probability for initiating a cleaning task is 1 if the foot-traffic volume of the area is larger than the second foot-traffic threshold or the time period for collecting the foot-traffic information is longer than the second duration threshold. [0050] Then, the control block 303 can determine that the value of probability -for-cleaning assigned for the particular volume range and time range is a current probability -for-cleaning for the area. The control block 303 further performs a logic calculation to compare the current probability -for-cleaning with the probability threshold under the operation scheme. If the current probability -for-cleaning is equal to or greater than the probability threshold, the control block 303 determines a cleaning task for the area.”) (Examiner’s interpretation: the core metric of the selection method in Gu is the foot-traffic volume of an area; in other words, the number of times individuals have been detected in said area. Gu then uses probability as a means of quantifying the priority assigned to areas, assigning higher priority to areas with more incidences of people detected.)
	It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 2 with the area selection method found in Gu. The selection method in Gu measures the foot-traffic volume in a certain area and assigns priority based to areas with more incidences of people detected; this enables the detection device to prioritize areas which have had more people come through, and are thus likely to be relatively dirty and in need of cleaning.

Claims 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty and Sakurai as applied to claim 1 above, and further in view of published Japanese patent application JP2016039843A ("Tokutake").
Regarding claim 5, as discussed above, Flaherty and Sakurai disclose each limitation of claim 1. However, they do not disclose a mechanism for cleaning detected pathogens. Tokutake discloses:
a cleaning part for conducting a cleaning treatment for deactivating the pathogen. [0019] (“The humidifying means 5 has a humidifier body 50 and a liquid supply device 60. The humidifier body 50 is provided with a mist generator 51 for generating mist (M) from the liquid (L). The mist generator 51 may be configured to generate mist (M) from liquid (L), and is not limited to an ultrasonic type shown in the drawing, and may be a device which generates mist by spraying a liquid (L) by an injection nozzle, for example. [0020]The mist generator 51 according to the embodiment shown in the drawing is of an ultrasonic type and includes an ultrasonic transducer 52 arranged so as to be in contact with a liquid (L).”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures of Flaherty and Sakurai with the cleaning part disclosed by Tokutake. Giving a mobile pathogen detection system the capability to clean is an upgrade on its functionality, and consolidates the cleaning operation into a singular device.
Regarding claim 6, as discussed above, Flaherty, Sakurai, and Tokutake disclose each limitation of claim 5. However, they do not specify a content of the cleaning treatment. Tokutake further discloses:
the cleaning treatment is to spray a hypochlorous acid aqueous solution. [0022] (“In the present invention, a liquid (L) containing hypochlorous acid water is used as the liquid (L). Here, the hypochlorous acid water is an aqueous solution of hypochlorous acid. Hypochlorous acid water is excellent in disinfecting effect, and has been found to be effective in disinfecting almost all bacteria and viruses such as influenza virus and paravirus.”)
It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 5 with the specific cleaning treatment found in Tokutake. Hypochlorous acid is a well-known method of killing pathogens and would provide an additional means of disinfecting. 
Regarding claim 8, as discussed above, Flaherty, Sakurai, and Tokutake disclose each limitation of claim 5. However, they do not disclose a means for the cleaning device to stop while executing the cleaning operation. Flaherty further discloses:
the control part controls the movement mechanism to stop the housing at a detection position where the pathogen has been detected by the detection part; [0140] (“The re-cleansing protocol may also change the speed at which the Sterilization system 10 will move over the Biological Contaminants 137. In this way the "time on target" can be maximized to allow a better chance of complete eradication of the Biological Contaminants 137 within a minimum number of passes of the Sterilization system 10 over the Biological Contaminants 137 to be eradicated.”)
[0144] (“To maximize its ability to destroy biological contaminants in various environments, the Sterilization system 10 can utilize an ability to change the proximity of the UV lights to the target area, change the intensity of the energy input to the UV lights, and/or change its speed of motion and move in various directions to accomplish a goal of sufficient "time on target" to allow the UV lights to do their job of eradicating biological contaminants.”) (Examiner’s interpretation: the broadest reasonable interpretation of “change the speed” at which the system moves to maximize time on target includes stopping on the target.)
the cleaning part conducts the cleaning treatment in a state where the cleaning part has stopped at the detection position.  [0140] (“The re-cleansing protocol may also change the speed at which the Sterilization system 10 will move over the Biological Contaminants 137. In this way the "time on target" can be maximized to allow a better chance of complete eradication of the Biological Contaminants 137 within a minimum number of passes of the Sterilization system 10 over the Biological Contaminants 137 to be eradicated.”)
[0144] (“To maximize its ability to destroy biological contaminants in various environments, the Sterilization system 10 can utilize an ability to change the proximity of the UV lights to the target area, change the intensity of the energy input to the UV lights, and/or change its speed of motion and move in various directions to accomplish a goal of sufficient "time on target" to allow the UV lights to do their job of eradicating biological contaminants.”)
It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 5 with the means for the cleaning device to stop while performing the cleaning treatment. The functionality to pause operations to carry out the cleaning treatment is an improvement to the device, as the device can ensure that the area being cleaned is properly sanitized before moving on with its detection operations. In areas with clusters of high pathogen density, it may be more efficient to stop at a cluster and completely clean it than to repeatedly pass back and forth.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Sakurai, and Tokutake as applied to claim 5 above, and further in view of published Chinese patent application CN102203587 ("Gabriel").
Regarding claim 7, as discussed above, Flaherty, Sakurai, and Tokutake disclose each limitation of claim 5. However, they do not disclose a capability of the detection part to detect a pathogen’s concentration and adapt accordingly. Gabriel further discloses:
the detection part further detects a concentration of the pathogen; [0153] (“[C]an evaluate whether there is special particles in the sample medium. For example, for evaluating blood, urine, spinal liquid, amniotic water, pleural effusion, peritoneal liquid such as whether there is special in the sample microorganism (cells (lymphocytes, B-cells, T cells, neutrophils, monocytes, etc.), bacteria, fungi, viruses, etc.), and/or relatively high concentrations or the presence of other characteristic condition of biological particles.”)
and the cleaning part changes a content of the cleaning treatment, depending on the concentration of the detected pathogen. [0154] (“[C]an be by adding coated with recognition and binding probe particles specific reagent epitope on the specific surface of the unknown particle surface is to further identify and characterize particles (whole cells, particles, bacteria, viruses, fungi, etc.). if the probe particle recognition and binding, will be generated and there are new particle size so as to identify the unknown particle.”)
[Sample claim 8] (“The method according to claim 4, wherein the confirmatory assay comprises: a) treating the sample medium with a compound known to kill a particular type of cell, wherein the biological particle of interest is the particular type of cell that is killed by the compound, and b) performing a focused light scattering analysis on the treated sample medium to determine whether the concentration of the particle of interest is lowered.”)
It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 5 with the disclosed capability to detect a concentration of the pathogen. Said capability improves the functionality of a cleaning device by enabling it to detect if a pathogen’s concentration is low enough after a cleaning where it poses minimal risk to proximate individuals. The ability to change a content of the cleaning treatment is a further improvement; some pathogens present in high concentrations may require a more efficacious treatment for maximum efficiency while cleaning. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Sakurai, and Tokutake.
Regarding claim 9, as discussed above, Flaherty, Sakurai, and Tokutake disclose each limitation of claim 8. However, they do not disclose a means for the cleaning device to base a continuation of the cleaning treatment on the detected pathogen concentration. Flaherty further discloses:
the cleaning part continues the cleaning treatment until a concentration of the pathogen detected by the detection part is lower than a predetermined concentration; (see Table 1)
[Sample claim 20] (“The system of 19 wherein: a. the light sensor detects the fluorescence of biological contaminants in the wake of the robotic mobile platform as the robotic mobile platform travels over a portion of a surface; and b. the controller is configured to travel over the portion of the surface a second time if the detected fluorescence exceeds a threshold level of fluorescence.”)
[0008] (“If the rearward looking sensors detect, via (for example) the fluorescence effect or other illumination, the remains of any biological contaminants in its rear path, it can automatically stop and back up over the area again, even doing multiple passes until the area of this very strong biological contaminant is clean of infectious bacterial and virus strains.”)
(Examiner’s interpretation: Table 1 provides a list of different pathogens and the required power output over a specific area required to achieve 90% elimination. This indicates that there is a threshold of pathogen concentration above which the system will continue cleaning; sample claim 20 supports this interpretation.)
and 36P1011026the control part controls the movement mechanism to cause the housing to move from the detection position, if the concentration of the pathogen detected by the detection part is lower than the predetermined concentration. [sample claim 19] (“A self-propelled system for sterilizing surfaces, the system including: a. a robotic mobile platform configured to travel over surfaces to be irradiated with ultraviolet light; b. an ultraviolet light source configured to emit ultraviolet light on a surface to eradicate biological contaminants; c. a light sensor configured to detect fluorescence of biological contaminants irradiated with ultraviolet light; and d. a controller configured to control the robotic mobile platform to irradiate surfaces using the ultraviolet light source based on fluorescence detected by the light sensor by adjusting one or both of: i. a path travelled by the robotic mobile platform; and ii. a speed at which the robotic mobile platform travels.”)
[0138] (“To ensure that the cleansing process is complete, the Computer Core 58 can instruct the Motion Management system 50 to reverse the direction of the two Wheel Motors 51 and 52 so that the Sterilization system 10 backs up over the just previously cleaned area. The Downward Looking Sensor 93, as seen in FIGS. 2A, 9A and 9B, will then be able to detect any residual Illumination 138 from any non-eradicated Biological Contaminants 137 and will trigger a re-cleansing protocol within the Computer Core 58.”)
(see Table 1)
(Examiner’s interpretation: interpretation of Table 1 provided above. Additionally, sample claim 19 refers to “adjusting… a path traveled by the robotic mobile platform”. 0138 describes this path adjustment, stating that the system will back up over an area which needs to be re-cleaned. Broadest reasonable interpretation of “adjusting… a path” includes the system continuing to travel on the original path following the adjustment, i.e. moving on from an area which has been sufficiently cleaned.)
It would have been obvious for one of ordinary skill in the art to combine the earlier disclosures with regards to claim 8 with the means for the cleaning device to base a continuation of the cleaning treatment on the detected pathogen concentration. Continuing to clean an area which still contains a high number of pathogens improves a cleaning device’s functionality by ensuring it successfully executes its assigned cleaning tasks without the need for an outside party (e.g. another cleaning device, a human) to assist.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Sakurai, and Gu.
Regarding claim 10, Flaherty discloses:
A pathogen detection system, comprising: a self-propelled pathogen detection device; and a control terminal; [0005] (“Exemplary versions of the invention generally relate to a self-propelled system for sterilizing surfaces which may utilize a multi-axis two-dimension mobile robotic platform housing one or more high-intensity UV light sources as the eradication technology for the sterilization of infectious bacterial and virus strains on floors, exercise mats, and other surfaces.”)
[0129] (“The Control Panel 110 is connected to the Computer Core 58 of the Motion Management System 50 via a detachable electrical USB Connector 33. USB Connector 33, as shown in FIG. 5A, extends from the bottom 116 of the Control Panel 110 so that it inserts into the USB Connector 64 on the Motion Management System 50 component.”)
wherein the self-propelled pathogen detection device comprises: a housing; [0005] (“Exemplary versions of the invention generally relate to a self-propelled system for sterilizing surfaces which may utilize a multi-axis two-dimension mobile robotic platform housing one or more high-intensity UV light sources as the eradication technology for the sterilization of infectious bacterial and virus strains on floors, exercise mats, and other surfaces.”)
a detection part for detecting a pathogen; [0131] (“The Front 11 of the Main Body 20 of the Sterilization system 10 has the main Sensors 90 which are used to detect the presence of Biological Contaminants 137 and guide the Sterilization system 10 to the proper location to utilize its Main UV Lighting Components 60 to eradicate the Biological Contaminants 137.”)
a movement mechanism for moving the housing; [0131] (“The Sterilization system 10 via the Computer core 58, as seen in the exploded view in FIG. 3, utilizes the data from the Sensors 90 to drive the Wheels 40 on the Bottom Surface 21 of the Main Body 20 of the Sterilization system 10 so that the Main UV Lighting Components 60 on the Bottom Surface 21 of the Main Body 20 can be activated to eradicate the Biological Contaminants 137 on Surfaces 130 over which the Sterilization system 10 travels.”)
and the detection part detects the pathogen in the target region. [0007] (“Such illumination/fluorescence/change in appearance could be detected using the sterilization system's integral photonic sensors (or other sensors) and the navigation system can be programmed (in one of various on-board program modes) to seek out these illuminated areas and cleanse them of their infectious bacterial and virus strains.”)
[0131] (“The Sterilization system 10 via the Computer core 58, as seen in the exploded view in FIG. 3, utilizes the data from the Sensors 90 to drive the Wheels 40 on the Bottom Surface 21 of the Main Body 20 of the Sterilization system 10 so that the Main UV Lighting Components 60 on the Bottom Surface 21 of the Main Body 20 can be activated to eradicate the Biological Contaminants 137 on Surfaces 130 over which the Sterilization system 10 travels.”)
Sakurai discloses:
a position acquirement part for acquiring position information representing a current position of the housing in a space; [0047] (“The own-position detection unit 50 obtains information about the current position of the image forming apparatus 18 detected by the sensor 35.”)
a control part for controlling the movement mechanism; [0057] (“The movement controller 57 performs control for movement along the travel route determined by the route determination unit 56.”)
Gu discloses: 
and a first wireless communication part, [0054] (“The cleaning robot 200 includes a communication unit 201 configured to receive control signal from the system 100 (specifically from the communication subsystem 50) and also configured to send any feedback signal related to current status of the cleaning robot itself or any field information nearby related to the cleaning task.”)
 the control terminal comprises: a terminal control part for determining a target region in the space on the basis of traffic line information on a person in the space; [0065] (“For example, if the cumulated foot traffic volume in the time period is greater than a foot-traffic threshold and the time period is longer than a duration threshold, a cleaning task in determined to be initiated for the area. Accordingly, a control signal is generated for providing instruction for moving the cleaning robot toward a field position and guiding it to start performing the cleaning task from there in the area.”)
 and a second wireless communication part for transmitting information representing the determined target region to the first wireless communication part; [0067] (“Referring further to FIG. 3, the method 300 includes sending the control signal to dispatch the at least one cleaning robot to the area to perform the cleaning task and receive at least one second signal for updating the operation scheme. After the selection of the at least one cleaning robot as the most suitable one for the cleaning task in the area, the control signal is sent from the communication subsystem via the wireless network to the selected cleaning robot.”)
 the control part controls the movement mechanism on the basis of the position information so as to move the housing in the target region identified by the information received by the first wireless communication part; [0054] (“Optionally, the control unit 202 is able to generate specific instruction, following the control signal, to a moving unit 204 to drive the cleaning robot to move to a target field position.”)
It would have been obvious for one of ordinary skill in the art to combine the mobile pathogen detection device disclosed in Flaherty with the position detection capabilities disclosed in Sakurai and the wireless communication capabilities disclosed in Gu. The wireless communication capabilities enable the device to be controlled remotely, which is an improvement to its capabilities. For example, a user who is not physically present at the location they wish to have cleaned may communicate wirelessly with their cleaning device. Additionally, it enables the possibility of controlling a fleet of similar devices from one central hub.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over published US patent application US20180196430A1 ("Sakurai") in view of published US patent application US20120223216A1 ("Flaherty").
Regarding claim 11, Sakurai discloses:
A control method of a self-propelled pathogen detection device, the method comprising: acquiring position information representing a current position of the self-propelled pathogen detection device in a space; [0047] (“The own-position detection unit 50 obtains information about the current position of the image forming apparatus 18 detected by the sensor 35.”)
determining a target region in the space on the basis of traffic line information on a person in the space;  37 [0056] (“Specifically, the route determination unit 56 determines a travel route up to the destination point on the basis of information about the current position of the image forming apparatus 18 detected by the own-position detection unit 50, information about an obstacle detected by the obstacle detection unit 51, the state of the person present around the destination point recognized by the person recognition unit 52, the face recognition unit 53, and the line-of-sight recognition unit 54 and inferred by the estimation unit 55, and travel route information, a map of an office 58 (see FIG. 5), and information about the installation position of, for example, the PC 10a received from the server 12.”)
P1011026moving the self-propelled pathogen detection device in the determined target region on the basis of the position information; [0057] (“The movement controller 57 performs control for movement along the travel route determined by the route determination unit 56.”)
Flaherty discloses:
and causing the self-propelled pathogen detection device to detect the pathogen, when the self-propelled pathogen detection device is present in the target region. [0007] (“Such illumination/fluorescence/change in appearance could be detected using the sterilization system's integral photonic sensors (or other sensors) and the navigation system can be programmed (in one of various on-board program modes) to seek out these illuminated areas and cleanse them of their infectious bacterial and virus strains.”)
It would have been obvious for one of ordinary skill in the art to combine the control method disclosed by Sakurai with the method of pathogen detection as disclosed by Flaherty. On its own, the control method merely instructs an autonomous vehicle to travel towards a destination; the addition of the disclosure from Flaherty gives the control method a concrete application such as allowing the robot to clean or disinfect. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./
Patent examiner, Art unit 3664

/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664